By Judge Michael P. McWeeny
This case came before the Court on January 19,2001, upon Mr. Parrish’s Motion to Enter a Rule to Show Cause. Ms. Parrish appeared and filed a Suggestion in Bankruptcy. The Court took the matter under advisement to determine the nature of the alleged contempt and the effect of the bankruptcy.
Review of the file reveals the alleged contempt is the failure of Ms. Parrish to pay $6,311.75 to Mr. Parrish as required by the Final Order of January 7,2000. Paragraph 5 of the Order requires this payment, “as and for a contribution to complainant’s attorney’s fees and costs.”
Unlike an award for support, an award of attorney’s fees is an unsecured provable debt other than one not dischargeable under 11 U.S.C. § 523(a)(1) or (5). Accordingly, the filing of the Petition in Bankruptcy operates as a stay of this action until lifted by act of the Bankruptcy Court.

Order

The above-styled case having been stayed by a Suggestion in Bankruptcy received by this Court and said suggestion requiring this Court to continue such stay until the matter is discharged by the Court in Bankruptcy, it is' ordered that this cause be stricken from the docket and placed among the matters ended in the Clerk’s Office without prejudice to any party to renew the cause without further expense or delay by notice to the Clerk of the Court and *26all counsel and parties of record of removal of the stay in bankruptcy by the Bankruptcy Court.
It is further directed that a copy of this Order be mailed forthwith to all counsel of record and to all unrepresented parties.